Citation Nr: 0631464	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from June to October 
1969.               
He also had additional periods of active duty for training 
(ACDUTRA) and  inactive duty training (INACDUTRA) in the 
National Guard between           October 1969 and May 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Lincoln, 
Nebraska.

In June 2001, the veteran provided testimony at a hearing 
before a local hearing officer.  Then in October 2002, he 
testified at another hearing, this time before the 
undersigned Veterans Law Judge (VLJ) of the Board - also 
referred to as a "travel Board" hearing.  Transcripts of 
both proceedings are on file.

In March 2003, the Board undertook additional development of 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
However, in May 2003, the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) invalidated the portion of 38 
C.F.R. § 19.9 providing that the Board could develop and 
consider additional evidence without having to first remand 
the case to the RO.  Consequently, in July 2003 the Board 
remanded this case to the RO (via the Appeals Management 
Center (AMC)) to consider any additional evidence obtained, 
and readjudicate the claim on appeal.

In January 2006, the Board again remanded the claim for 
further development of the evidence, and following completion 
of the directives specified, the AMC continued the denial of 
the claim.  

Regrettably, still further development is required before 
deciding the appeal.  So the case is again being REMANDED to 
the RO via the AMC.  VA will notify the veteran if further 
action is required on his part.


REMAND

Under VA law, service connection may be granted for current 
disability resulting from a disease or an injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

To establish entitlement to service connection, the evidence 
of record must include:  (1) medical evidence of a current 
disability; (2) competent evidence of incurrence  or 
aggravation of a relevant injury or disease in service, and 
(3) a medical nexus between the claimed injury or disease in 
service, and the current disability.          See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt 
v. West,  202 F.3d 1370, 1375 (Fed. Cir. 2000).  See also, 
Duenas v. Principi,                      18 Vet. App. 512, 
518 (2004).  

Presently, there is competent evidence satisfying the first 
legal requirement of a current disability, based upon recent 
diagnosis of and treatment for a chronic low back disorder, 
including x-ray evidence of degenerative disc disease.  
There is also evidence of treatment by a military physician 
several years ago, in April 1972, for back spasms with pain 
and limited mobility.

The veteran claims the precipitating event in service that 
caused his subsequent back problems was actually an August 
1969 injury, for which there is no specific record of 
treatment on file.  Nonetheless, in view of the orthopedic 
symptoms later observed during service, and the claimed 1969 
injury (the occurrence of which he is competent to allege), 
he had a VA examination during the course of this appeal to 
obtain a medical nexus opinion indicating whether his claimed 
back disability was related to an occurrence coincident with 
his military service.  The examination was pursuant to the 
Board's development request.



At the conclusion of the requested June 2003 VA medical 
evaluation, the examiner diagnosed the veteran as having 
right L4-L5 and L5-S1 foraminal stenosis with intermittent 
radiculitis; degenerative disc disease at those same 
vertebral areas; and central canal stenosis at L2-L3.  And as 
for the etiology of this condition, the examiner initially 
stated that, in all likelihood, the veteran had experienced 
in 1969 an acute annular tear due to the injury he described.  
The exact residuals of that injury, however, including 
whether there was radiculitis and/or myofascial injury, were 
not definitively shown, other than the injury to one or more 
vertebral discs.

The examiner went on to state the injury in service likely 
had contributed significantly to the development of 
degenerative disc disease -- although the precipitating 
injury was considered to have contributed to less than 50 
percent of its overall etiology, which he explained "may 
have [had] a small role in the progression of degenerative 
disc disease" (i.e., versus other factors, presumably 
unrelated to service).  The examiner's summary of his 
findings consisted of degenerative joint disease and 
foraminal narrowing, more likely than not influenced by 
chronic aging, genetics, and a history of smoking (apart from 
the 1969 injury); but the examiner stated that he could not 
exclude the effect of an acute annular tear and/or mild 
injury to the myofascial lumbar structure.

Reviewing the above examination report, a more definitive 
conclusion on the nexus issue is still necessary to resolve 
the veteran's claim.  The examiner's overall conclusion at 
first appears to be unfavorable, yet he reiterated that he 
could not rule out in-service injury as a substantial 
causative factor.  For purposes of obtaining a determinative 
opinion as to medical nexus, a conclusion that is 
speculative, or expressed in terms of "may" or "possibly," 
does not present a conclusive basis for deciding this issue.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992). See 
also 38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).   



In this regard, also, the criteria for service connection do 
not require in-service injury or disease to represent the 
only cause of present disability claimed, absent additional 
exacerbating factors (including from after separation from 
service).  Rather, what must be shown is that disability was 
originally incurred in service or otherwise aggravated 
therein, and that the condition in service is causally linked 
to the present disability claimed.  See 38 C.F.R. § 3.303(a).  
Keep in mind, however, that the claimed injury - if only 
having a minimal or nonexistent impact on the veteran's 
overall condition, clearly would not warrant service 
connection.

Thus, in order to obtain a more conclusive opinion on the 
etiology of the present back disorder (and distinguishing any 
impairment during service from other causes, unrelated to 
service), the veteran should be scheduled to undergo another 
VA examination by an orthopedist.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Schedule the veteran for a VA medical 
examination with an orthopedist 
regarding his claimed residuals of a 
back injury.  The examiner should 
confirm the veteran currently 
experiences one or more back disorders, 
to include previously diagnosed 
foraminal stenosis and degenerative 
disc disease at L4-L5 and L5-S1.  

If the veteran is diagnosed with one or 
more of these conditions, the examiner 
should then provide a medical nexus 
opinion indicating whether:  
1) it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran sustained a 
back injury during service -- based on 
his assertions regarding an August 1969 
injury, and documented history of the 
subsequent treatment for back problems 
in service (occurring in April 1972)?; 
2) If so, is it also at least as likely 
as not the presently diagnosed 
condition(s) is/are etiologically 
related to his military service, 
the specific trauma in particular?  In 
providing the requested opinion on this 
latter question, please indicate also 
whether there are any intercurrent      
(i.e., post-service) injuries or other 
medical factors  that substantially 
contributed to a current back disorder 
-- considering also, however, that the 
determinative issue is whether an in-
service         injury caused the onset 
of the veteran's current 
disability(ies), notwithstanding any 
additional events following service 
that may have occurred.

If an opinion cannot be rendered 
without resorting       to pure 
speculation, please explain why this is 
not possible or feasible.

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both     a complete copy of 
this remand and the report of     
the prior June 2003 VA examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
SOC (SSOC) and give them time to 
respond to it before returning the 
claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


